J-A29012-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN M. CERNICK                            :
                                               :
                       Appellant               :    No. 473 WDA 2021

         Appeal from the Judgment of Sentence Entered March 22, 2021
     In the Court of Common Pleas of Crawford County Criminal Division at
                       No(s): CP-20-CR-0000073-2020


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED: January 13, 2022

        Appellant, John M. Cernick, appeals from the judgment of sentence of

72 hours’ to 6 months’ incarceration, imposed following his conviction on two

counts of driving under the influence of a controlled substance (DUI), 75

Pa.C.S. § 3802(d)(1)(i) and (d)(1)(iii).           Herein, Appellant challenges the

denial of his motion to suppress the results of a warrantless blood draw. After

careful review, we affirm.

        The facts of this case are not in dispute for purposes of this appeal.

Corporal Greg Hoover of the Pennsylvania State Police (PSP) conducted a

traffic stop of Appellant’s daughter, an unlicensed driver. N.T., 11/25/20, at

6-7. Corporal Hoover ultimately called Appellant and “asked him if he could

come to the scene to pick her up….” Id. at 8. Corporal Hoover noticed that

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29012-21



Appellant’s speech was slow on the phone and advised him not to come unless

he was sober.    Id.   Appellant arrived 20-30 minutes later, driving a Ford

pickup truck. Id. at 9, 18.

      Corporal Hoover’s suspicion of Appellant’s intoxication only increased

upon Appellant’s arrival at the scene. The officer observed that Appellant “was

just slow to answer questions and he didn’t really want to answer questions.

And when he did, it was just slow speech and [he] just kept kind of looking

around and never really had direct eye contact with me.” Id. at 10. Further,

Corporal Hoover got the impression that Appellant “didn’t seem too concerned

really about … the whole situation. I mean, just the way he was—his slow

speech. It was almost as if he was—like he was tired and just—his actions

were very slow.” Id. Upon further questioning, Appellant denied that he had

been drinking. Id. at 10-11.

      Appellant consented to field sobriety tests, although he told Corporal

Hoover that he was tired and that he had issues with his back. Id. at 12.

Corporal Hoover indicated that Appellant showed further signs of impairment

during the tests. Id. at 12-15. Additionally, the officer stated that Appellant

had glossy and bloodshot eyes, and that “the top of his tongue was green.”

Id. at 15.    These signs indicated to Corporal Hoover the possibility that

Appellant was under the influence of marijuana. Id. When Corporal Hoover

asked Appellant if he had recently smoked marijuana, Appellant replied that

it had “been a while.” Id. at 16.




                                     -2-
J-A29012-21



        Corporal Hoover arrested Appellant upon suspicion of DUI and

transported him to Corry Hospital, where Appellant was read “the warning on

the DL-26[B] [form] verbatim….” Id. at 17. Subsequently, both Corporal

Hoover and Appellant signed the form.            Id.   The DL-26B form warned

Appellant, inter alia, as follows:

        It you refuse to submit to the blood test, your operating privilege
        will be suspended for at least 12 months. If you previously
        refused a chemical test or were previously convicted of driving
        under the influence, your operating privilege will be suspended for
        up to 18 months. If your operating privilege is suspended
        for refusing chemical testing, you will have to pay a
        restoration fee of up to $2,000 in order to have your
        operating privilege restored.

Commonwealth’s Exhibit No. 2 (attached to Appellant’s Brief as Appendix B)

(emphasis added).

        The Commonwealth charged Appellant with two counts of DUI.1

Appellant filed a motion seeking suppression of the results of the blood draw,

which had shown that Appellant had both active and secondary metabolites of

marijuana in his system.       See N.T., 11/25/20, at 30.2 Specifically, Appellant

argued that, under Birchfield v. North Dakota, 136 S.Ct. 2160 (2016), and

Commonwealth v. Evans, 153 A.3d 323 (Pa. Super. 2016), the DL-26B

form’s warning regarding a potential restoration fee of $2,000 constituted a



____________________________________________


1The Commonwealth also charged Appellant with careless driving, 75 Pa.C.S.
§ 3714, but he was not convicted of that offense.

2   The parties stipulated to the results of the blood test. Id.

                                           -3-
J-A29012-21



threat of a criminal punishment, rendering his consent to the blood test

involuntary. See Appellant’s Omnibus Pretrial Motion, 3/3/20, at 4 ¶ 14.

       The trial court issued an order and opinion denying Appellant’s motion

to suppress on April 23, 2020.           The court ruled without the benefit of a

suppression hearing, stating that resolution of the suppression motion “did

not require a hearing or argument, even assuming the truth of all factual

averments therein.” Trial Court Opinion (TCO), 4/23/20, at 1 n.2.3 Following

a non-jury trial held on November 25, 2020, the trial court found Appellant

guilty of both counts of DUI, and not guilty of careless driving.        The DUI

offenses merged for sentencing purposes. On March 22, 2021, the trial court

sentenced Appellant as stated above.

       Appellant filed a timely notice of appeal, and a timely, court-ordered

Pa.R.A.P. 1925(b) statement. The trial court issued a Rule 1925(a) opinion

on April 25, 2021.4      Appellant now presents the following question for our

review: “Was Appellant’s consent to the warrantless blood draw rendered

unknowingly, unintelligently[,] or involuntarily, and was it otherwise the

product of intimidation, coercion[,] and duress?” Appellant’s Brief at 2.

____________________________________________


3 Pa.R.Crim.P. 581(E) mandates that a trial court schedule a hearing “in
accordance with Rule 577” in response to a motion to suppress. Rule
577(A)(2) confers general discretion to a trial court to determine whether a
hearing is required upon the filing of any motion. Appellant does not contest
the trial court’s decision to rule without the benefit of a hearing in this appeal.

4 In its Rule 1925(a) opinion, the trial court indicated that it was relying on
the reasoning set forth in the TCO for denying Appellant’s suppression motion.
See Rule 1925(a) Opinion, 4/25/21, at 1-2.

                                           -4-
J-A29012-21



     Appellant asks this Court to reverse the order denying his motion to

suppress the blood draw.

     Our standard of review in addressing a challenge to the denial of
     a suppression motion is limited to determining whether the
     suppression court’s factual findings are supported by the record
     and whether the legal conclusions drawn from those facts are
     correct.    Because the Commonwealth prevailed before the
     suppression court, we may consider only the evidence of the
     Commonwealth and so much of the evidence for the defense as
     remains uncontradicted when read in the context of the record as
     a whole. Where the suppression court’s factual findings are
     supported by the record, we are bound by these findings and may
     reverse only if the court’s legal conclusions are erroneous. Where
     … the appeal of the determination of the suppression court turns
     on allegations of legal error, the suppression court’s legal
     conclusions are not binding on an appellate court, whose duty it
     is to determine if the suppression court properly applied the law
     to the facts. Thus, the conclusions of law of the courts below are
     subject to our plenary review.

Commonwealth v. McAdoo, 46 A.3d 781, 783–84 (Pa. Super. 2012)

(cleaned up).

     Specifically, Appellant maintains that his consent to the warrantless

blood draw in this case was invalid under Birchfield and Evans, arguing that

the potential of a $2,000 restoration fee referenced in the DL-26B “is so

punitive in purposes and effect as to violate [A]ppellant’s state and federal

right to be free from unreasonable warrantless searches and seizures.”

Appellant’s Brief at 4. In Birchfield, the Supreme Court of the United States

concluded that “the search incident to arrest doctrine does not justify the

warrantless taking of a blood sample[.]”    Birchfield, 136 S.Ct. at 2185.

Furthermore, the Birchfield Court held “that motorists cannot be deemed to



                                    -5-
J-A29012-21



have consented to submit to a blood test on pain of committing a criminal

offense.” Id. at 2186.

     Thereafter, this Court decided … Evans …, in which the appellant
     had … argued that his consent to blood testing after his arrest for
     DUI was coerced as he only consented after the police warned him
     that his refusal to submit to blood testing would result in harsher
     penalties upon conviction.        Although the Evans [C]ourt
     recognized that Pennsylvania’s implied consent law did not make
     refusal to submit to a blood test a crime, the panel emphasized
     that the law “undoubtedly impose[s] criminal penalties on the
     refusal to submit to a test.” Evans, 153 A.3d at 331 (quoting
     Birchfield, 136 S.Ct. at 2185–86). This Court pointed … to the
     DUI penalty provisions set forth in 75 Pa.C.S.[] § 3804:

        Section 3804(c) provides that an “individual who violates
        [S]ection 3802(a)(1)[, DUI, general impairment] and
        refused testing of blood” is punished more severely than an
        individual who commits the stand-alone DUI, general
        impairment offense under Section 3802(a)(1)—and to the
        same extent as an individual who violates Section 3802(c),
        relating to DUI, highest rate of alcohol. 75 Pa.C.S.[] §
        3804(c). As such, Birchfield controls the case at bar.

     Id.

     Since the appellant in Evans had argued that he agreed to submit
     to blood testing only after being informed that harsher penalties
     would apply if he refused, this Court held that the officer’s
     advisory to Evans was “partially inaccurate” as Birchfield
     prohibits states from imposing criminal penalties for the refusal to
     submit to blood testing. [Id.] at 331. As a result, this Court
     vacated [Evans]’s sentence and the suppression order and
     remanded with instructions for the trial court to reevaluate the
     voluntariness of [his] consent in light of this inaccurate warning
     and the totality of the circumstances.

Commonwealth v. Smith, 177 A.3d 915, 921 (Pa. Super. 2017).

     Instantly, Appellant argues that he

     consented to a blood draw only after he was read Form DL-26[B]
     and advised that refusal to consent would result in certain
     penalties, including “a restoration fee of up to $2,000.”

                                    -6-
J-A29012-21


      [Appellant]’s consent was invalid under Birchfield and Evans.
      Despite the General Assembly’s categorizing the $2,000
      assessment as a “civil” penalty and labeling it a “fee,” it is actually
      a fine, i.e., criminal punishment. [Appellant], therefore, only
      consented to a blood draw upon being threatened with criminal
      punishment.

Appellant’s Brief at 6 (citation omitted). Thus, Appellant contends that, like

the defendant in Evans, he is entitled to relief because the warning he was

read from the DL-26B form misrepresented the consequences of refusal by

presenting a de facto criminal punishment as a civil restoration fee.

      The trial court rejected the premise of Appellant’s claim that the

potential $2,000 fee was more akin to a criminal punishment than a civil

penalty. Applying the seven-factor test set forth in Kennedy v. Mendoza-

Martinez, 372 U.S. 144 (1963), the trial court found that most of the

Mendoza-Martinez factors weighed against finding the potential $2000

restoration fee to be punitive rather than civil in nature. See TCO at 10 (“On

balance, therefore, [the potential $2,000 fee] is not so punitive as to negate

its designation as a civil penalty.”). Consequently, the trial court determined

that there is “no merit to [Appellant]’s argument that his consent was based

upon inaccurate warnings.” Id. at 11.

      In supporting the reasoning of the trial court, the Commonwealth notes

that this Court rejected similar arguments concerning the restoration fee in

two recent, but non-precedential decisions in Commonwealth v. Verbeck,

253   A.3d   266   (Pa.   Super.   2021)     (unpublished   memorandum),        and

Commonwealth v. Smith, 245 A.3d 1078 (Pa. Super. 2020) (unpublished



                                       -7-
J-A29012-21



memorandum).5 The Commonwealth urges this Court “to follow the rationale

in these previous cases….” Commonwealth’s Brief at 12.

        We agree with the trial court that the restoration fee referenced in the

DL-26B form does not constitute a de facto criminal punishment and, in

reaching that conclusion, we adopt the trial court’s thorough and well-

reasoned analysis as our own.6 See TCO at 3-11. Consequently, because the

restoration fee is not a de facto criminal punishment despite its designation

as a civil penalty, we conclude that Appellant is not entitled to relief under

Birchfield and Evans. Thus, we conclude that the trial court did not err in

denying Appellant’s motion to suppress the results of the warrantless blood

draw.

        Judgment of sentence affirmed.

        Judge Bowes joins this memorandum.

        Judge Pellegrini concurs in the result.




____________________________________________


5 “Non-precedential decisions … may be cited for their persuasive value.”
Pa.R.A.P. 126(b)(2).

6 Although this Court’s decisions in Verbeck and Smith also concluded that
the potential $2,000 restoration fee mentioned in form DL-26B is a civil
penalty rather than a criminal punishment, those decisions addressed
somewhat different arguments than those presented by Appellant.
Accordingly, as Appellant’s arguments were more directly addressed by the
trial court in its analysis under Mendoza-Martinez, we do not rely on either
Verbeck or Smith for their persuasive value in reaching our disposition in
this case.

                                           -8-
J-A29012-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:   1/13/2022




                          -9-